 Case 17-20316         Doc 244      Filed 11/12/19 Entered 11/12/19 15:54:34           Desc Main
                                     Document     Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE

IN RE:                                    )
                                          )                   CHAPTER 11
KITTERY POINT PARTNERS, LLC,              )                   CASE NO. 17-20316
            Debtor.                       )
__________________________________________)

         NOW COMES Bayview Loan Servicing, LLC (“Bayview”) and M&T Mortgage

Corporation (“M&T”) (collectively, “Bayview,” unless otherwise specified), by and through its

counsel, and hereby submits this witness and exhibit list pursuant to the terms of the Court’s August

20, 2019 Order Setting Date for Trial and Related Deadlines [D.E. # 228].

                                BAYVIEW’S ANTICIPATED WITNESSES

         1.     Jo Ann Snyder: Jo Ann is anticipated to testify regarding: A) the amounts that the

debtor, Kittery Point Partners, LLC (“KPP”) owes to Bayview; B) the documentation and

circumstances surrounding Bayview’s purchase of the Note and Mortgage at issue; C)

communications between KPP, Tudor Austin, and Bayview; D) details of prior litigation between

KPP and Bayview; and E) Bayview’s practices regarding loan interest rates and terms.

         2.     Tudor Austin: Tudor is anticipated to testify regarding: A) what KPP knew about the

Wells Fargo Mortgage; B) the limits of Tudor’s knowledge of KPP’s actions; C) her actions on

behalf of KPP once she took over; and D) additional lawsuits between KPP and Bayview.

         3.     Any witness called by KPP.

         4.     Any necessary rebuttal witnesses.

         Bayview also reserves the following rights: the right to amend this list prior to trial upon

adequate notice to the Court and parties, and the right to call/list impeachment and/or rebuttal

witnesses at the time of trial as necessary.



                                                    1
 Case 17-20316          Doc 244     Filed 11/12/19 Entered 11/12/19 15:54:34            Desc Main
                                     Document     Page 2 of 4


                                  BAYVIEW’S ANTICIPATED EXHIBITS

      1.     Exhibits listed in the Parties’ Joint Stipulation of Facts and Exhibits filed
contemporaneously herewith;

        2.    Mortgage on the Real Estate—as defined in the Stipulation of Facts and Exhibits
for Trial—from James Austin to Wells Fargo Bank, N.A. dated February 3, 2003 and recorded in
the York County Registry of Deeds (the “Registry”) in Book 12546, Page 231;

       3.      Satisfaction of Mortgage from Wells Fargo Bank, N.A. dated September 9, 2011
and recorded in the Registry in Book 16163, Page 284 concerning the Mortgage recorded in
Book 12546, Page 231 of the York County Registry of Deeds;

            4.    Loan Sale Package from Middlebury Equity Partners (“MEP”) to Bayview;

       5.      Updated Payoff Statement from Bayview to KPP concerning payoff figure as of
June 22, 2017;

            6.    Updated Payoff Statement from Bayview to KPP concerning payoff figure prior
to trial;

            7.    Payment Notices/Mortgage Interest Statements sent to KPP by Bayview or M&T;

      8.      Summary of Payments Received from or on behalf of KPP regarding the Note and
Mortgage included as attachments to Joint Exhibit A (the “Note” and “Mortgage”);

      9.          Documentation of Attorney Fees Incurred by Bayview regarding the Note and
Mortgage;

            10.   Cost and expense summary from Bayview regarding the Note and Mortgage;

        11.     Bayview’s Foreclosure Complaint, dated September 9, 2008, against KPP for
failure to pay amounts allegedly due under the Note and Mortgage;

        12.  Bayview’s April 28, 2010 dismissal of the aforementioned foreclosure complaint
against KPP;

        13.     KPP Complaint dated August 3, 2011 filed against Bayview, M&T, and Daniel
Systo (the “State Court Action”);

       14.     September 9, 2011 Answer and Counterclaim filed by Bayview and M&T in the
State Court Action;

            15.   KPP Motion to Amend Complaint dated July 15, 2013 in the State Court Action;




                                                  2
 Case 17-20316         Doc 244       Filed 11/12/19 Entered 11/12/19 15:54:34              Desc Main
                                      Document     Page 3 of 4


       16.    Order denying Motion to Amend Complaint dated December 9, 2013 in the State
Court Action;

       17.     Bayview and M&T Motion for Summary Judgment dated February 1, 2016 against
KPP in the State Court Action

        18.    KPP Complaint dated May 8, 2018 filed in the York County Superior Court
alleging Legal Malpractice against its former counsel.


        KPP consents to the admission of Bayview’s Anticipated Exhibit 1, the Parties’ Joint

Stipulation of Facts and Exhibits.

        Bayview and KPP are working together to determine if KPP will consent to the admission

of Bayview’s Anticipated Exhibits 4-10.

        KPP objects to the admission of the remaining anticipated exhibits of Bayview.

        Bayview reserves the following rights: the right to produce any additional exhibits listed by

the other parties; the right to amend this list prior to trial upon adequate notice to the Court and

parties; and the right to list impeachment and/or rebuttal exhibits at the time of trial as necessary.

                Dated: November 12, 2019                 /s/ Andrew W. Sparks, Esq.
                                                         Andrew W. Sparks, Esq.
                                                         Maine Bar Registration No. 3649

                                                         Attorney for Bayview Loan Servicing, LLC
                                                         and M&T Mortgage Corporation
                                                         Drummond & Drummond, LLP
                                                         One Monument Way
                                                         Portland, Maine 04101
                                                         (207) 774-0317
                                                         asparks@ddaw.com




                                                    3
Case 17-20316   Doc 244   Filed 11/12/19 Entered 11/12/19 15:54:34      Desc Main
                           Document     Page 4 of 4


                                          /s/ Adam R. Prescott
                                          Adam R. Prescott, Esq.
                                          Maine Bar Registration No. 6033
                                          David A. Soley, Esq.
                                          Maine Bar Registration No. 6799

                                          Attorney for Bayview Loan Servicing, LLC
                                          BERNSTEIN SHUR
                                          100 Middle Street
                                          P.O. Box 9729
                                          Portland, Maine 04104
                                          (207) 774-1200
                                          aprescott@bernsteinshur.com
                                          dsoley@bernsteinshur.com




                                      4
